DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019213610.9, filed on 09/06/2019.
Status of Claims
Claims 1-11 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shingle type elements” in claims 1, 7, and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, the limitation “of any two laterally adjacent unitary cells one has a free inner cross-section and one has a transverse strut” in claim 4 is not accurately depicted in the drawings. Currently, the presented limitation is being interpreted to mean any two cells within the same plane. With this interpretation then it is possible to select two cells in the same plane that both have a traverse strut or neither having a traverse strut when regarding fig. 2 of applicant’s drawings. The examiner suggests amending claim 4 in the Claim Rejections 35 USC 103 section below which will overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-7, and 9-10 objected to because of the following informalities:  
The term “pin-like element” in claims 1, 5-7, and 9 is poorly defined as there is not clarification of what makes an element “pin-like” in the specification. Additionally, the term “pin-like” may be unclear. The examiner suggests changing the terms “pin-like element” in the indicated claims to “pin” or “elongated member” to clearly define the claimed structure. For examination purposes, the term “pin-like element” is being interpreted to mean “elongated member” to maintain the broadest reasonable interpretation.
The language “wherein the grid structure” in claim 4 should be changed to “wherein a grid structure” to maintain proper antecedent basis.
The language “The inflow nozzle” in claim 10 should be changed to “An inflow nozzle” to maintain proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
Claims 7, 8, and 10 have claim limitation with interpretations that the examiner makes note of for clarity.
Regarding claim 7, the limitation “surface density” is being interpreted to mean “number of elements per unit area” since the units provided for the surface density is given in inverse square centimeters.
Regarding claim 8, the limitation “free flow cross-section” is being interpreted to mean “the proportion of the projected maximal area of the inflow nozzle, which is not shadowed by the supporting structure in case of a projection at a given angle, in particular in case of a vertical projection” in light of pg. 8, lines 21-29 of applicant’s specification.
Regarding claim 10, the limitation “clear view angle range” is being interpreted to mean “the maximum angle between two different directions which allows a clear view through the inflow nozzle” in light of pg. 8, lines 14-16 of applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 9 recite the indefinite limitation "shingle-type element". It is indefinite as to what structure constitutes a “shingle-type element”, and it is unclear whether the scope of the limitation is limited to shingles or bodies with shingle like characteristics. The specification does disclose some structure like how the shingle-type elements are curved and may be scale shaped (pg. 12, lines 20-23 of applicant’s specification). The drawings do not show the “shingle-like elements”. For examination purposes, the term “single-like elements” is being interpreted to mean “planar elements”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0316786 (referred to as Crudo).
Regarding claim 10, Crudo discloses an inflow nozzle (conveyor 10. See fig. 1. Para. 37 discloses component 10 being capable as acting as an air intake as it acts as the air intake for hollow body 16) comprising a supporting structure (tubular annular shell 31. see fig. 8 and para. 49) which is designed such that a clear viewing angle range (see annotated fig. 1) for the inflow nozzle is at most 90 degrees (figs. 5 and 8 and annotated fig. 1 discloses the lip of shell 31 allowing a clear viewing angle of less than 90 degrees since the edge of the lip is past the opening).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crudo in view of US 5,762,810 (referred to as Pelton).
Regarding claim 1, Crudo discloses an inflow nozzle (conveyor 10. See fig. 1. Para. 37 discloses component 10 being capable as acting as an air intake as it acts as the air intake for hollow body 16) for an intake opening of a device for downward extraction of cooking vapors, comprising: a supporting structure (shell 31. See fig. 5).
Crudo does not disclose a plurality of one of the group comprising pin-like and shingle- type elements arranged on the supporting structure.
However, Pelton does disclose a plurality (at least fig. 7 and annotated fig. 2 disclose there being multiple elongated bodies) of one of the group comprising pin-like and shingle- type elements (elongated bodies are drawn to pins. See annotated fig. 2) arranged on a supporting structure (when Crudo is modified to have the grate structure of Pelton the elongated bodies will be arranged on the shell of Crudo).
Crudo and Pelton are considered analogous to the claimed invention because they both are in the field of mounting filters. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid of Crudo to have the structure of Pelton in order add structural integrity to the intersections of the grid cells.
Regarding claim 2, Crudo in view of Pelton disclose the invention of claim 1 and the combination further discloses wherein the supporting structure is formed as a grid structure (Crudo: hexagonal grid formed by cells 42. see at least fig. 7).
Regarding claim 3, Crudo in view of Pelton disclose the invention of claim 2 and the combination further discloses wherein the grid structure is formed from unitary cells (Crudo: cells 42. see at least fig. 7), wherein the unitary cells each have an identical outer periphery (Crudo: fig. 7 discloses the outer periphery of cells 42 being identical).
Regarding claim 5, Crudo in view of Pelton disclose the invention of claim 1 and the combination further discloses wherein the pin-like elements each have a free end (Pelton: see annotated fig. 2).
Regarding claim 6, Crudo in view of Pelton disclose the invention of claim 1 and the combination further discloses wherein the pin-like elements each have a free end (Pelton: see annotated fig. 2), and the free ends of two closest neighboring pin-like elements (Pelton: see annotated fig. 3) are each configured differently (Pelton: annotated fig. 3 discloses two closest neighboring elongated members having different configuration due to the edge of the grid).
Regarding claim 7, Crudo in view of Pelton disclose the invention of claim 1 and the combination further discloses wherein the surface density of one of the group comprising the pin-like and shingle-type elements (Pelton: density of elongated elements as disclosed by annotated fig. 3 and col. 8, lines 51-67) is at least 0.1 per square centimeters (Pelton: since there are 24 rows of openings and 24 columns of openings then there are 25 rows of elongated members and 25 columns of elongated members. There are a total of 625 elongated members and the area of the sheet is approximately 144 square inches which converts to roughly 929 square centimeters which gives a rough elongated member density of 0.67 elongated members per square centimeter).
Regarding claim 8, Crudo in view of Pelton disclose the invention of claim 1 and the combination further discloses comprising a free flow cross- section (Crudo: sum of the cross sections of the open sections of cells 42 as shown in fig. 7. See para. 49) which is at least as large as 25% of a total cross-section of the inflow nozzle (Crudo: fig. 7 discloses the vertical projection of conveyor 10. One of ordinary skill in the art would recognize the projection of the open sections of cells 42 making up at least 25% of the vertical projection of conveyor 10).
Regarding claim 9, Crudo in view of Pelton disclose the invention of claim 1 and the combination further discloses wherein at least one of the group comprising the supporting structure and the pin-like or shingle-type elements (Pelton: elongated members as disclosed in annotated fig. 2) is/are formed as at least one of the group comprising a grease filter and an odor filter and as a moisture filter (Pelton: col. 3, line 63 to col. 4, line 8 discloses that the sheets of Pelton are capable of oil filtration), or it is connected to at least one of the group comprising a grease filter and an odor filter and a moisture filter.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crudo in view of Pelton, as applied to claim 1 above, and further in view of US 8,225,566 (referred to as Prevost).
Regarding claim 4, Crudo in view of Pelton discloses the invention of claim 1 and the combination further discloses wherein the grid structure is formed from unitary cells (Crudo: cells 42. see at least fig. 7) with identical outer periphery (Crudo: fig. 7 discloses the outer periphery of cells 42 being identical), wherein of any two laterally adjacent unitary cells (Crudo: see annotated fig. 4), one has a free inner cross- section (Crudo: see annotated fig. 4).
The combination does not disclose a configuration of the cells in which a cell has a transverse strut traversing the inner cross-section.
However, Prevost does disclose a cell having a transverse strut (diagonal trusses 28 and 30) traversing the inner cross-section (at least fig. 1 discloses trusses 28 and 30 traversing the cross section of one of sections 20 and an adjacent section does not have a truss in its cross section. See annotated fig. F).
Crudo and Prevost are considered analogous to the claimed invention because they both are in the field of gridded truss structures. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the cells of Crudo to have the diagonal truss structure of Prevost in order to increase shock absorbance and stability of the grid (Prevost: col. 1, lines 30-37).
The examiner believes that the current broadest reasonable interpretation of the limitation “of any two laterally adjacent unitary cells one has a free inner cross-section and one has a transverse strut” is not aligned with the intent of the applicant. The examiner suggests amending claim 4 to read: 
“The inflow nozzle according to claim 1, 
wherein a grid structure is formed from unitary cells with identical outer periphery;
wherein of any two cells that are adjacent and share a side, one has a free inner cross-section and the other has a transverse strut traversing the inner cross-section such that the grid structure comprises a checkerboard pattern of cells with transverse struts and cells without transverse struts.”
Amending claim 4 in this way or in a similar way will likely overcome the drawing objection of claim 4 and the current USC 103 rejection of claim 4.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crudo in view of US 2013/0340742 (referred to as Sosso).
Regarding claim 11, Crudo discloses A hob system (system as disclosed in para. 33) comprising: a hob (hob as disclosed in para. 33) with: at least one opening (opening 11), wherein an inflow nozzle (component 10) according to the invention is inserted in at least one opening (see para. 38).
Crudo does not explicitly disclose a configuration of the hob system in which there is at least one hotplate, and in which the opening is configured for downward extraction of cooking vapors.
However, Sosso does disclose a system with at least one hotplate (cooking surface 12. see para. 34 and fig. 1), and in which an opening is configured for downward extraction of cooking vapors (fig. 1 discloses a vent 18 for downward extraction).
Crudo and Sosso are considered analogous to the claimed invention because they both are in the field of cooktop ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize the conveyor of Crudo in the arrangement of Sosso in order to be utilized in a downward ventilation configuration which is well known in the art as evidenced by Sosso (Sosso: para. 5).

Annotated Figures

    PNG
    media_image1.png
    871
    898
    media_image1.png
    Greyscale

Annotated fig. 1
Annotated fig. 1 is an annotation of fig. 5 from Crudo.

    PNG
    media_image2.png
    548
    960
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 7 from Pelton.

    PNG
    media_image3.png
    927
    981
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 4 from Pelton.

    PNG
    media_image4.png
    825
    853
    media_image4.png
    Greyscale

Annotated Fig. 4
Annotated fig. 4 is an annotation of fig. 7 from Crudo.

    PNG
    media_image5.png
    636
    685
    media_image5.png
    Greyscale

Annotated Fig. 5
Annotated fig. 5 is an annotation of fig. 1 from Prevost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6,237,720 (Sutton) which discloses a gridded oil draining plate;
US 6,098,354 (Skandis) which discloses alternating transverse strut geometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762